DETAILED ACTION
This office action is in response to the amendment dated June 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 5, and 9 are currently amended.
	Claims 2, 6, and 10 are canceled.
	Claims 4, 7, 8, 11, and 12 are as originally filed.
	Therefore, claims 1, 3-5, 7-9, 11, and 12 are currently pending.

Response to Amendment
In response to the filed amendment, claim 1 no longer invokes interpretation under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the determination unit" in lines 12 and 16.  There is insufficient antecedent basis for this limitation in the claim due to the filed amendment removing this language. These limitations should properly recite “the processor” in accordance with the filed claim amendments.
	Claims 3 and 4 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Menkes et al. (Menkes; US PG Pub #2014/0123912) further in view of Ignaczak et al. (Ignaczak; US PG Pub #2015/0266509).
As to claim 1, Menkes teaches an information processing apparatus (Paragraph [0002] teaches an apparatus; Paragraphs [0042]-[0043] teach processors) comprising: 
a memory (Figure 11, Item 67); and
a processor coupled to the memory (Figure 11, Item 40), the processor configured to:
	derive, on the basis of state information representing a state of a subject that is a basis of diagnosis of an animal that is the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor) and a breed of the subject (Paragraph [0042] teaches reference data concerning a population of the pet animal; Paragraphs [0094] and [0097] teach information relating to the breed; Paragraph [0099] teaches comparing received data with breed specific data), a degree of risk that the subject is affected with a susceptible disease (Paragraphs [0044] teaches determining if a medical condition is suspected; Paragraphs [0188]-[0191] teach increased risk based on breed data); 
	determine whether or not notification of a message for promoting visit to a veterinary hospital is necessary on the basis of the degree of the risk (Paragraphs [0044] and [0051] teach determining if a condition is suspected on the basis of comparing a score with a threshold value and alerting if the score exceeds the threshold; Paragraph [0087] teaches the alert suggests treatment); and 
	notify an owner of the subject of the message in a case where it is determined by the determination unit that the notification of the message is necessary (Paragraphs [0037], [0044], and [0099]).  
Menkes does not explicitly teach wherein the processor is configured to notify the owner of the subject of the message at a higher frequency, as the degree of the risk is higher, in a case where it is determined by the determination unit that the notification of the message is necessary.
In the field of providing alerts, Ignaczak teaches wherein the processor is configured to notify the owner of the subject of the message at a higher frequency, as the degree of the risk is higher, in a case where it is determined by the determination unit that the notification of the message is necessary (Paragraph [0044] teaches varying an alert by providing a greater repetition of chimes as an indication of a greater risk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the alerting style of Ignaczak because this allows the alert to indicate a nature of the risk, rather than just a presence of a risk (Paragraph [0044]).
As to claim 4, depending from the information processing apparatus according to claim 1, Menkes teaches wherein the state information includes at least one of information obtained by examining the subject or an examination result of the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor).  
As to claim 5, Menkes teaches an information processing method executed by a computer (Paragraph [0002] teaches a method; Paragraph [0035] teaches a processor completing method steps), the method comprising: 
deriving, on the basis of state information representing a state of a subject that is a basis of diagnosis of an animal that is the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor) and a breed of the subject (Paragraph [0042] teaches reference data concerning a population of the pet animal; Paragraphs [0094] and [0097] teach information relating to the breed; Paragraph [0099] teaches comparing received data with breed specific data), a degree of risk that the subject is affected with a susceptible disease (Paragraphs [0044] teaches determining if a medical condition is suspected; Paragraphs [0188]-[0191] teach increased risk based on breed data); 
determining whether or not notification of a message for promoting visit to a veterinary hospital is necessary on the basis of the degree of the risk (Paragraphs [0044] and [0051] teach determining if a condition is suspected on the basis of comparing a score with a threshold value and alerting if the score exceeds the threshold; Paragraph [0087] teaches the alert suggests treatment); and 
notifying an owner of the subject of the message in a case where it is determined that the notification of the message is necessary (Paragraphs [0037], [0044], and [0099]).  
Menkes does not explicitly teach notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary.
In the field of providing alerts, Ignaczak teaches notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary (Paragraph [0044] teaches varying an alert by providing a greater repetition of chimes as an indication of a greater risk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the alerting style of Ignaczak because this allows the alert to indicate a nature of the risk, rather than just a presence of a risk (Paragraph [0044]).
As to claim 8, depending from the information processing method according to claim 5, Menkes teaches wherein the state information includes at least one of information obtained by examining the subject or an examination result of the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor).  
As to claim 9, Menkes teaches a non-transitory recording medium recording an information processing program causing a computer to execute (Paragraphs [0092] and [0099] teach a programmed processor and a memory; Paragraph [0035] teaches a processor completing method steps): 
a process of deriving, on the basis of state information representing a state of a subject that is a basis of diagnosis of an animal that is the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor) and a breed of the subject (Paragraph [0042] teaches reference data concerning a population of the pet animal; Paragraphs [0094] and [0097] teach information relating to the breed; Paragraph [0099] teaches comparing received data with breed specific data), a degree of risk that the subject is affected with a susceptible disease (Paragraphs [0044] teaches determining if a medical condition is suspected; Paragraphs [0188]-[0191] teach increased risk based on breed data); 
a process of determining whether or not notification of a message for promoting visit to a veterinary hospital is necessary on the basis of the degree of the risk (Paragraphs [0044] and [0051] teach determining if a condition is suspected on the basis of comparing a score with a threshold value and alerting if the score exceeds the threshold; Paragraph [0087] teaches the alert suggests treatment); and 
a process of notifying an owner of the subject of the message in a case where it is determined that the notification of the message is necessary (Paragraphs [0037], [0044], and [0099]).  
Menkes does not explicitly teach notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary.
In the field of providing alerts, Ignaczak teaches notifying the owner of the subject of the message at a higher frequency as the degree of the risk is higher in a case where it is determined that the notification of the message is necessary (Paragraph [0044] teaches varying an alert by providing a greater repetition of chimes as an indication of a greater risk). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the alerting style of Ignaczak because this allows the alert to indicate a nature of the risk, rather than just a presence of a risk (Paragraph [0044]).
As to claim 12, depending from the non-transitory recording medium according to claim 9, Menkes teaches wherein the state information includes at least one of information obtained by14 examining the subject or an examination result of the subject (Paragraphs [0035] and [0041] teach monitoring an accelerometer and non-accelerometer sensor).

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Menkes et al. (Menkes; US PG Pub #2014/0123912) in view of Ignaczak et al. (Ignaczak; US PG Pub #2015/0266509) as applied to claims 1, 5, and 9 above, and further in view of Ross (US PG Pub #2008/0004539).
As to claim 3, depending from the information processing apparatus according to claim 1, Menkes does not explicitly teach wherein the processor is configured to derive the degree of the risk using a future prediction result of the state information in addition to the state information up to the present.
In the field of animal health assessments, Ross teaches wherein the processor is configured to derive the degree of the risk using a future prediction result of the state information in addition to the state information up to the present (Paragraphs [0014] and [0098] teach prediction of health condition of animals bases on sensed data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the predictions of Ross because this yields the predictable result of increasing the robustness of the system from only diagnosing a current state of an animal to include a prediction for the future which is paramount for pet owners.
As to claim 7, depending from the information processing method according to claim 5, Menkes does not explicitly teach deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present.  
In the field of animal health assessments, Ross teaches deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present (Paragraphs [0014] and [0098] teach prediction of health condition of animals bases on sensed data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the predictions of Ross because this yields the predictable result of increasing the robustness of the system from only diagnosing a current state of an animal to include a prediction for the future which is paramount for pet owners.
As to claim 11, depending from the non-transitory recording medium according to claim 9, Menkes does not explicitly teach deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present.  
	In the field of animal health assessments, Ross teaches deriving the degree of the risk using a future prediction result of the state information in addition to the state information up to the present (Paragraphs [0014] and [0098] teach prediction of health condition of animals bases on sensed data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Menkes with the predictions of Ross because this yields the predictable result of increasing the robustness of the system from only diagnosing a current state of an animal to include a prediction for the future which is paramount for pet owners.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
	In response to applicant's argument that Ignaczak is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ignaczak provides teaching regarding the particular problem of providing alerts indicating risk levels. Although the field of endeavors varies from the applicant’s endeavor, the teaching of Ignaczak may be properly relied upon for this specific teaching that is reasonably pertinent to a particular problem. Therefore, since the alerting of Ignaczak is particular to alerting a degree of risk, independent claims 1, 5, and 9 remain properly rejected by the combination of Menkes in view of Ignaczak.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688